—Appeal by the defendant from a judgment of the Supreme Court, Kinigs County (Greenberg, J.), rendered September 9, 1996, convicting him of murder in the second degree, reckless endangerment in the first degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*497The defendant’s present contentions regarding the legal sufficiency of the evidence are unpreserved for appellate review (see, CPL 470.05 [2]). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, People v Roe, 74 NY2d 20, 25; People v Register, 60 NY2d 270, 274-275, cert denied 446 US 953). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s claims of error in the charge are also unpreserved for appellate review, as no timely objections thereto were made at trial (see, CPL 470.05 [2]). In any event, reversal is unwarranted inasmuch as any error was harmless in light of the overwhelming evidence of guilt (see, People v Crimmins, 36 NY2d 230, 241-242).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80, 83). Bracken, J. P., O’Brien, Krausman and McGinity, JJ., concur.